Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Claims 1-17 are canceled. Claims 18-22 are pending and under examination in this office action.

Specification
3.	The disclosure is objected to because of the following informalities: US Application No. 15/341774 filed Nov 2, 2016 and US Application No. 14/860499 filed Sep 21, 2015 recited in the first paragraph of the specification were abandoned. Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for increasing number of GAP-43 positive fibers in an animal model of optic nerve crush by a monoclonal antibody 8D1 or an antibody comprising a VH having CDRs1-3 of SEQ ID NOs: 63-65 and a VL having CDRs1-3 of SEQ ID NOs: 66-68 as compared to treatment with PBS, does not reasonably provide enablement for a method for treating all forms of retinal nerve fiber layer (RNFL) degeneration by the claimed anti-RGMA monoclonal antibody comprising a VH having CDRs1-3 of SEQ ID NOs: 63-65 and a VL having CDRs1-3 of SEQ ID NOs: 66-68 as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. In addition, the specification does not enable the invention of claims 18-22 that is directed to a method of prevention and curing.
 “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is 'undue'. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 18-22 are drawn to a method of treating RNFL degeneration comprising administering to a mammal in need thereof an effective amount of a composition comprising an isolated monoclonal anti-RGM A antibody wherein the isolated monoclonal anti-RGM A antibody comprises an antigen binding domain comprising a heavy chain variable domain having three complementary determining regions (CDRH1-3) and a light chain variable domain having three CDRs (CDRL1-3), wherein the CDRH1-3 have the amino acid sequence of SEQ ID NOs:63, 64 and 65 and the CDRL1-3 have the amino acid sequence of SEQ ID NOs: 66, 67 and 68. 
The claimed invention is based on a finding that administration of 5F9 antibody to a rat model of optic nerve crush/injury can increase number of sprouting of inter-retinal neurons or promote neurite outgrowth of optic nerves in the test animals of optic nerve injury as compared to controls including PBS and 8D1 antibody (See p. 98-104, Examples 11-13, figures 12-18). The specification also teaches that administration of 8D1 antibody to a rat model of optic nerve crush/injury has no effect on numbers of regenerative fibers and regenerative area (figure 12A-B, p. 6) in the test animal model but systemic administration of 8D1 antibody to the rat model of optic nerve crush/injury increases the number of GAP-43 positive fibers in the test animals of optic nerve injury as compared to a PBS control (see figure 14B).
Based on the specification, Applicant is enabled for using anti-RGMA antibody 5F9 or 8D1 monoclonal antibody, which comprises a heavy chain variable region of SEQ ID NO:55 comprising SEQ ID NOs: 63-65 for CDRH1-3 respectively and a light chain variable region of SEQ ID NO:56 comprising SEQ ID NOs: 66-68 for the CDRL1-3 respectively in a rat model of optic nerve crush/injury to increases the number of GAP-43 positive fibers in the test animals of optic nerve injury as compared to a PBS control. 
In addition, based on Applicant’s own admission, administration of 8D1 antibody to a rat model of optic nerve crush/injury has no effect on inducing regeneration of crushed, damaged myelinated optic nerve axon in a rat model of optic nerve injury because the numbers of regenerative fibers and regenerative area in treatment with 8D1 antibody is similar to the treatment with PBS (figure 12A-B, p. 6) in the test animal model. The specification only teaches that systemic administration of 8D1 antibody to the rat model of optic nerve crush/injury increases the number of GAP-43 positive fibers in the test animals of optic nerve injury as compared to a PBS control (see figure 14B) but other parameters to evaluate the effectiveness of the treatment showed no effects. 
The specification fails to provide a well-established correlation between the increased number of GAP-43 positive fibers in the test animals of optic nerve injury by 8D1 antibody as compared to a PBS control and the treatment of RNFL degeneration caused by all possible mechanisms. In particular, the effects of administration of 8D1 monoclonal antibody on numbers of regenerative fibers and regenerative area are similar to treatment with PBS. 
It is known in the art that diseases related to retinal nerve fiber layer degeneration encompass many forms of diseases caused by different molecular mechanisms including aged macular degeneration, autosomal cone-rod dystropnhies, Sorsby' s fundus dystrophy and other inherited retinal dystrophy including retinitis pigmentosa (RP), leber congenitor amaurosis (LCA) and Barde-Bied syndrome (BBS) (see p. 237, abstract. Scullica et al. Documenta Ophthal. 2001. 102: 237-250 and see p. 414-415, Chapple et al. Trends in Mol. Med. 2001. 7: 414-421) and other neurodegenerative diseases such as Alzheimer’s disease and multiple sclerosis (see p. 1, Shi et al. Front. Aging Neurosci. 2019; doi:10.3389/fnagi.2019.00069 and p. 8344, Herrero et al. Invest. Ophthalmol. Vis. Sci. 2012; 53:8344-8349. DOI:10.1167iovs.12-10362). Applicant obviously intended to treat all forms of retinal nerve fiber layer degeneration and retinal dystrophy caused by all possible mechanisms using the claimed anti-RGM antibody. However, the specification fails to provide a well-established correlation among different forms of retinal nerve fiber layer degeneration, retinal dystrophy and different neurodegenerative diseases caused by all possible mechanisms. The specification also fails to provide a well-established correlation of an increased number of GAP-43 positive fibers in the test animals of optic nerve injury by 8D1 antibody as compared to a PBS control and different forms of retinal nerve fiber layer degeneration, retinal dystrophy and different neurodegenerative diseases caused by all possible mechanisms that are not treated by the same drugs or caused by the same mechanisms. The specification fails to establish that the increased number of GAP-43 positive fibers in the test animals of optic nerve injury by 8D1 antibody as compared to a PBS control can be applied to different forms of retinal nerve fiber layer degeneration, retinal dystrophy and different neurodegenerative diseases caused by all possible mechanisms, and thereby treat these different forms of retinal nerve fiber layer degeneration, retinal dystrophy and different neurodegenerative diseases caused by all possible mechanisms. It is unpredictable whether a single finding of the effect on the number of GAP-43 positive fibers by 8D1 antibody in the test animals of optic nerve injury can be applied to treatment of retinal nerve fiber layer degeneration or different forms of retinal nerve fiber layer degeneration, retinal dystrophy and different neurodegenerative diseases caused by all possible mechanisms. 
It appears that Applicant provides a single finding, and then presents an invitation to others to determine whether retinal nerve fiber layer degeneration or all forms of retinal nerve fiber layer degeneration, retinal dystrophy and different neurodegenerative diseases caused by all possible mechanisms can be treated by the claimed anti-RGM antibody comprising the recited SEQ ID NOs: for CDRH1-3 and CDRL1-3 and also to determine what amount of the claimed antibody would be considered therapeutically effective. To practice such a method, it would require knowledge of the route, duration and quantity of administration of the claimed antibody to a subject and this information is not provided by the instant specification.  In the absence of this guidance a practitioner would have to resort to a substantial amount of undue experimentation to determine whether the treatment of the claimed antibody is effective to treat retinal nerve fiber layer degeneration caused by all possible mechanisms.  The instant specification is not enabling because one cannot follow the guidance presented therein and practice the claimed method without first making a substantial inventive contribution.
Further, the instant claims recite the limitation “treating retinal nerve fiber layer degeneration ", which encompasses preventing and curing all forms of retinal nerve fiber layer degeneration and retinal dystrophy caused by all possible mechanisms including neurodegenerative diseases such as AD and MS by using the claimed anti-RGM antibody in view of paragraph [0107] of instant specification (based on published application) and Stedman’s medical dictionary 27th edition. Based on Stedman’s medical dictionary 27th edition, the definition of “prophylactic” encompasses preventing a disease and the definition of “therapeutic” encompasses curing a disease. Therefore, the claimed method encompasses prophylaxis/prevention and curing retinal nerve fiber layer degeneration and retinal dystrophy caused by all possible mechanisms including neurodegenerative diseases such as AD and MS. However, the specification fails to provide sufficient guidance as to enable one of skill in the art to practice the full scope of the invention without undue experimentation because neither the specification nor the prior art teaches that administration of any given agent or the claimed antibody can prevent or cure retinal nerve fiber layer degeneration and retinal dystrophy caused by all possible mechanisms including neurodegenerative diseases such as AD and MS in view of Blight (see p. 1052, 2nd col., Blight Nat. Neurosci. 2002. 5: 1051-4), Schmidt et al. (see p. 316; Schmidt et al., Annu. Rev. Biomed. Eng. 2003. 5: 293-347), Hoke et al. (p. 450, 2nd col. Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454). Henstridge et al. (see p. 94, Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107), Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650).
[0107] The term "treatment of RNFL degeneration" refers to both the therapeutic (i.e. acute) and the prophylactic, treatment of RNFL degeneration.

Therefore, in view of the lack of guidance in the specification, the unpredictability of the inventions, the breadth of the claims, and the current status of the art, undue experimentation would be required of a skilled artisan to perform in order to practice the claimed invention as it pertains to the claimed method for treatment of RNFL degeneration by administering to a human the claimed anti-RGMA antibody including SEQ ID NOs: 63-65 for the CDRH1-3 and SEQ ID NO: 66-68 with an undefined order. 


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

	Claims 18-22 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Mueller et al. (US2010/0028340, published on Feb 4, 2010, priority Feb 29, 2008, as in IDS; was also issued as US 8962803).
The applied reference has a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not the invention “by another,” or by an appropriate showing under 37 CFR 1.131(a).

Mueller (US2010/0028340) (Mueller’340) teaches a method of treating RNFL degeneration (i.e. optic nerve injury) comprising administering to a human in need thereof an effective amount of a composition comprising an isolated anti-RGMA antibody comprising the sequence of SEQ ID NO:55 for the heavy chain variable region and SEQ ID NO:56 for the light chain variable region or comprising SEQ ID NOs: 63-65 for the CDRH1-3 respectively and SEQ ID NOs: 66-68 for the CDRL1-3 respectively, for  treatment of retinal fiber layer (RNFL) degeneration, which meets the limitations recited in claims 18-22 (see paragraphs [0005]-[0010]; [0127]-[0129], [0254]-[0265], [0325]-[0329], [0355], table 7; Example 11, paragraphs [0429]-[0444]; p. 22, table 5 p. 29-34; p. 42-43, example 11; p. 80, claims 11-12, 88-90, in particular). Mueller’340 also teaches that the treatment is prophylactic, therapeutic, local, systemic, neuroprotective as in claim 19 (see paragraphs [0332]-[0333], example 11, in particular). Mueller’340 also teaches a monoclonal, a chimeric antibody or an humanized anti-RGMA antibody as in claims 20 and 22 (see paragraphs [0002], [0024], [0089], [0141], [0185], [0192], [0222]; [0226]-[0230], [0261], [0289], [0293], tables 5-6, [0294]-[0295], examples 5-11, in particular). Mueller’340 also teaches that the monoclonal anti-RGMA antibody is CDR-grafted (see paragraphs [0089]; [0217], in particular) and comprises a human acceptor framework comprising at least one amino acid sequence selected from the recited SEQ ID NOs: as in claim 21 (see [0214]-[0230]; [0293]-[0295]; [0049]; [0067]-[0069]; p. 13, tables 3-4; p. 22-24, tables 5-6; p. 39-40, table 8; [0209];[0265], p. 10-11, table 2, in particular) Therefore, claims 18-22 are anticipated by Mueller.
SEQ ID NO:55
US-12-389-927-55
; Sequence 55, Application US/12389927
; Patent No. 8962803
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein and uses thereof
;  FILE REFERENCE: M/49229-PCT
;  CURRENT APPLICATION NUMBER: US/12/389,927
;  CURRENT FILING DATE: 2009-02-20
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 55
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VH 8D1
US-12-389-927-55

  Query Match             100.0%;  Score 648;  DB 5;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLQQSGPELVKPGTSVKMSCKTSGYTFTSYVMHWVKQKPGQGLEWIGYIIPYNDNTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLQQSGPELVKPGTSVKMSCKTSGYTFTSYVMHWVKQKPGQGLEWIGYIIPYNDNTKY 60

Qy         61 NEKFKGKATLTSDKSSSTAYMELSSLTSEDSAVYYCARRNEYYGSSFFDYWGQGTTLTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGKATLTSDKSSSTAYMELSSLTSEDSAVYYCARRNEYYGSSFFDYWGQGTTLTVS 120

Qy        121 S 121
              |
Db        121 S 121

SEQ ID NO:56
US-12-389-927-56
; Sequence 56, Application US/12389927
; Patent No. 8962803
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein and uses thereof
;  FILE REFERENCE: M/49229-PCT
;  CURRENT APPLICATION NUMBER: US/12/389,927
;  CURRENT FILING DATE: 2009-02-20
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 56
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VL 8D1
US-12-389-927-56

  Query Match             100.0%;  Score 562;  DB 5;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPASLSASLEEIVTITCQASQDIDNYLAWYHQKPGKSPRLLIYGATNLADGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPASLSASLEEIVTITCQASQDIDNYLAWYHQKPGKSPRLLIYGATNLADGVPS 60

Qy         61 RFSGSRSGTQFSLKINRLQIEDLGIYYCLQGYIPPRTFGGGTKLELKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSRSGTQFSLKINRLQIEDLGIYYCLQGYIPPRTFGGGTKLELKR 108



6.	Claims 18-22 are rejected under pre-AIA  35 U.S.C. 102 (a) & (e) as being anticipated by Muller et al.(WO2009/106356, published Sep 3, 2009, priority Feb 29, 2008, as in IDS).
The applied reference has a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not the invention “by another,” or by an appropriate showing under 37 CFR 1.131(a).

Muller (WO2009/106356) (Muller’356) teaches a method of treating RNFL degeneration (i.e. optic nerve injury) comprising administering to a human in need thereof an effective amount of a composition comprising an isolated anti-RGMA antibody comprising the sequence of SEQ ID NO:55 for the heavy chain variable region and SEQ ID NO:56 for the light chain variable region or comprising SEQ ID NOs: 63-65 for the CDRH1-3 respectively and SEQ ID NOs: 66-68 for the CDRL1-3 respectively, for  treatment of retinal fiber layer (RNFL) degeneration, which meets the limitations recited in claims 18-22 (see p. 5-12, p. 20-21; p. 55-61, tables 5-6, p. 95-112, examples 2-11, p. 113, claims 79, 88-90, in particular). Muller’356 also teaches that the treatment is prophylactic, therapeutic, local, systemic, neuroprotective as in claim 19 (see p. 74-78, example 11, in particular). Muller’356 also teaches a monoclonal, a chimeric antibody or an humanized anti-RGMA antibody as in claims 20 and 22 (see p. 5-12, p. 21, p. 32-36, p. 55-61, tables 5-6; examples 2-11, in particular). Muller’356 also teaches that the monoclonal anti-RGMA antibody is CDR-grafted and comprises a human acceptor framework comprising at least one amino acid sequence selected from the recited SEQ ID NOs: as in claim 21(see p. 26-34). Thus, claims 18-22 are anticipated by Muller’356.
The sequence search results disclose as follows:
SEQ ID NO: 63
AXR54309
ID   AXR54309 standard; peptide; 5 AA.
XX
AC   AXR54309;
XX
DT   26-NOV-2009  (first entry)
XX
DE   Mouse anti-RGMA monoclonal antibody VH CDR1 sequence, SEQ ID 63.
XX
KW   RGMA; Repulsive guidance molecule A; antibody production;
KW   antibody therapy; heavy chain variable region; monoclonal antibody;
KW   neurological disease; neuroprotective; therapeutic.
XX
OS   Mus sp.
XX
CC PN   WO2009106356-A1.
XX
CC PD   03-SEP-2009.
XX
CC PF   27-FEB-2009; 2009WO-EP001437.
XX
PR   29-FEB-2008; 2008US-0032707P.
PR   21-AUG-2008; 2008US-0090743P.
XX
CC PA   (ABBO ) ABBOTT GMBH&CO KG.
CC PA   (ABBO ) ABBOTT LAB.
XX
CC PI   Bardwell PD,  Barlow EH,  Hsieh C,  Leddy MR,  Mueller BK,  Schmidt M;
XX
DR   WPI; 2009-N22869/61.
XX
CC PT   New binding protein that dissociates from human repulsive guidance 
CC PT   molecule (RGM) A and binds to human RGM A, useful for treating a disorder
CC PT   associated with RGM A activity, e.g. Amyotrophic Lateral Sclerosis and 
CC PT   Brain Injury.
XX
CC PS   Claim 10; SEQ ID NO 63; 145pp; English.
XX
CC   The present invention relates to a novel binding protein (antibody) that:
CC   (a) dissociates from human repulsive guidance molecule A (RGMA); and (b) 
CC   binds to the human RGMA and neutralizes the neurite outgrowth inhibitory 
CC   activity of human RGMA as determined in a standard in vitro assay. The 
CC   invention further relates to: (1) an antibody construct comprising the 
CC   above binding protein and a linker polypeptide or an immunoglobulin 
CC   constant domain; (2) an antibody conjugate comprising the antibody 
CC   construct of (1) and an agent selected from an immunoadhesion molecule, 
CC   an imaging agent, a therapeutic agent, and a cytotoxic agent; (3) a 
CC   method for producing the protein capable of binding to RGM; (4) a 
CC   composition for the release of the binding protein comprising: (a) a 
CC   formulation, where the formulation comprises the above crystallized 
CC   product protein and an ingredient; and (b) a polymeric carrier; and (5) a
CC   method for treating a mammal comprising administering to the mammal the 
CC   composition of (4). The novel binding protein can be used for treating 
CC   neurological diseases e.g., Amyotrophic Lateral Sclerosis, Brachial 
CC   Plexus Injury, Brain Injury, traumatic brain injury, Cerebral Palsy, 
CC   Guillain Barre, Leukodystrophies, Multiple Sclerosis, Post Polio, Spina 
CC   Bifida, Spinal Cord Injury, Spinal Muscle Atrophy, Spinal Tumors, Stroke,
CC   Transverse Myelitits, dementia, senile dementia, mild cognitive 
CC   impairment, Alzheimer-related dementia, Huntington's chorea, tardive 
CC   dyskinesia, hyperkinesias, manias, Morbus Parkinson, steel-Richard 
CC   syndrome, Down's syndrome, myasthenia gravis, nerve trauma, vascular 
CC   amyloidosis, cerebral hemorrhage I with amyloidosis, brain inflammation, 
CC   acute confusion disorder and glaucoma. The present sequence is a mouse 
CC   anti-repulsive guidance molecule A (RGMA) monoclonal antibody heavy chain
CC   variable region (VH) complementarity determining region 1 (CDR1) 
CC   sequence, used in the method of the invention.
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 28;  DB 15;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SYVMH 5
              |||||
Db          1 SYVMH 5

SEQ ID NO:64
AXR54310
ID   AXR54310 standard; peptide; 17 AA.
XX
AC   AXR54310;
XX
DT   26-NOV-2009  (first entry)
XX
DE   Mouse anti-RGMA monoclonal antibody VH CDR2 sequence, SEQ ID 64.
XX
KW   RGMA; Repulsive guidance molecule A; antibody production;
KW   antibody therapy; heavy chain variable region; monoclonal antibody;
KW   neurological disease; neuroprotective; therapeutic.
XX
OS   Mus sp.
XX
CC PN   WO2009106356-A1.
XX
CC PD   03-SEP-2009.
XX
CC PF   27-FEB-2009; 2009WO-EP001437.
XX
PR   29-FEB-2008; 2008US-0032707P.
PR   21-AUG-2008; 2008US-0090743P.
XX
CC PA   (ABBO ) ABBOTT GMBH&CO KG.
CC PA   (ABBO ) ABBOTT LAB.
XX
CC PI   Bardwell PD,  Barlow EH,  Hsieh C,  Leddy MR,  Mueller BK,  Schmidt M;
XX
DR   WPI; 2009-N22869/61.
XX
CC PT   New binding protein that dissociates from human repulsive guidance 
CC PT   molecule (RGM) A and binds to human RGM A, useful for treating a disorder
CC PT   associated with RGM A activity, e.g. Amyotrophic Lateral Sclerosis and 
CC PT   Brain Injury.
XX
CC PS   Claim 10; SEQ ID NO 64; 145pp; English.
XX
CC   The present invention relates to a novel binding protein (antibody) that:
CC   (a) dissociates from human repulsive guidance molecule A (RGMA); and (b) 
CC   binds to the human RGMA and neutralizes the neurite outgrowth inhibitory 
CC   activity of human RGMA as determined in a standard in vitro assay. The 
CC   invention further relates to: (1) an antibody construct comprising the 
CC   above binding protein and a linker polypeptide or an immunoglobulin 
CC   constant domain; (2) an antibody conjugate comprising the antibody 
CC   construct of (1) and an agent selected from an immunoadhesion molecule, 
CC   an imaging agent, a therapeutic agent, and a cytotoxic agent; (3) a 
CC   method for producing the protein capable of binding to RGM; (4) a 
CC   composition for the release of the binding protein comprising: (a) a 
CC   formulation, where the formulation comprises the above crystallized 
CC   product protein and an ingredient; and (b) a polymeric carrier; and (5) a
CC   method for treating a mammal comprising administering to the mammal the 
CC   composition of (4). The novel binding protein can be used for treating 
CC   neurological diseases e.g., Amyotrophic Lateral Sclerosis, Brachial 
CC   Plexus Injury, Brain Injury, traumatic brain injury, Cerebral Palsy, 
CC   Guillain Barre, Leukodystrophies, Multiple Sclerosis, Post Polio, Spina 
CC   Bifida, Spinal Cord Injury, Spinal Muscle Atrophy, Spinal Tumors, Stroke,
CC   Transverse Myelitits, dementia, senile dementia, mild cognitive 
CC   impairment, Alzheimer-related dementia, Huntington's chorea, tardive 
CC   dyskinesia, hyperkinesias, manias, Morbus Parkinson, steel-Richard 
CC   syndrome, Down's syndrome, myasthenia gravis, nerve trauma, vascular 
CC   amyloidosis, cerebral hemorrhage I with amyloidosis, brain inflammation, 
CC   acute confusion disorder and glaucoma. The present sequence is a mouse 
CC   anti-repulsive guidance molecule A (RGMA) monoclonal antibody heavy chain
CC   variable region (VH) complementarity determining region 2 (CDR2) 
CC   sequence, used in the method of the invention.
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 97;  DB 15;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 YIIPYNDNTKYNEKFKG 17
              |||||||||||||||||
Db          1 YIIPYNDNTKYNEKFKG 17

SEQ ID NO: 65
AXR54311
ID   AXR54311 standard; peptide; 14 AA.
XX
AC   AXR54311;
XX
DT   26-NOV-2009  (first entry)
XX
DE   Mouse anti-RGMA monoclonal antibody VH CDR3 sequence, SEQ ID 65.
XX
KW   RGMA; Repulsive guidance molecule A; antibody production;
KW   antibody therapy; heavy chain variable region; monoclonal antibody;
KW   neurological disease; neuroprotective; therapeutic.
XX
OS   Mus sp.
XX
CC PN   WO2009106356-A1.
XX
CC PD   03-SEP-2009.
XX
CC PF   27-FEB-2009; 2009WO-EP001437.
XX
PR   29-FEB-2008; 2008US-0032707P.
PR   21-AUG-2008; 2008US-0090743P.
XX
CC PA   (ABBO ) ABBOTT GMBH&CO KG.
CC PA   (ABBO ) ABBOTT LAB.
XX
CC PI   Bardwell PD,  Barlow EH,  Hsieh C,  Leddy MR,  Mueller BK,  Schmidt M;
XX
DR   WPI; 2009-N22869/61.
XX
CC PT   New binding protein that dissociates from human repulsive guidance 
CC PT   molecule (RGM) A and binds to human RGM A, useful for treating a disorder
CC PT   associated with RGM A activity, e.g. Amyotrophic Lateral Sclerosis and 
CC PT   Brain Injury.
XX
CC PS   Claim 11; SEQ ID NO 65; 145pp; English.
XX
CC   The present invention relates to a novel binding protein (antibody) that:
CC   (a) dissociates from human repulsive guidance molecule A (RGMA); and (b) 
CC   binds to the human RGMA and neutralizes the neurite outgrowth inhibitory 
CC   activity of human RGMA as determined in a standard in vitro assay. The 
CC   invention further relates to: (1) an antibody construct comprising the 
CC   above binding protein and a linker polypeptide or an immunoglobulin 
CC   constant domain; (2) an antibody conjugate comprising the antibody 
CC   construct of (1) and an agent selected from an immunoadhesion molecule, 
CC   an imaging agent, a therapeutic agent, and a cytotoxic agent; (3) a 
CC   method for producing the protein capable of binding to RGM; (4) a 
CC   composition for the release of the binding protein comprising: (a) a 
CC   formulation, where the formulation comprises the above crystallized 
CC   product protein and an ingredient; and (b) a polymeric carrier; and (5) a
CC   method for treating a mammal comprising administering to the mammal the 
CC   composition of (4). The novel binding protein can be used for treating 
CC   neurological diseases e.g., Amyotrophic Lateral Sclerosis, Brachial 
CC   Plexus Injury, Brain Injury, traumatic brain injury, Cerebral Palsy, 
CC   Guillain Barre, Leukodystrophies, Multiple Sclerosis, Post Polio, Spina 
CC   Bifida, Spinal Cord Injury, Spinal Muscle Atrophy, Spinal Tumors, Stroke,
CC   Transverse Myelitits, dementia, senile dementia, mild cognitive 
CC   impairment, Alzheimer-related dementia, Huntington's chorea, tardive 
CC   dyskinesia, hyperkinesias, manias, Morbus Parkinson, steel-Richard 
CC   syndrome, Down's syndrome, myasthenia gravis, nerve trauma, vascular 
CC   amyloidosis, cerebral hemorrhage I with amyloidosis, brain inflammation, 
CC   acute confusion disorder and glaucoma. The present sequence is a mouse 
CC   anti-repulsive guidance molecule A (RGMA) monoclonal antibody heavy chain
CC   variable region (VH) complementarity determining region 3 (CDR3) 
CC   sequence, used in the method of the invention.
XX
SQ   Sequence 14 AA;

  Query Match             100.0%;  Score 78;  DB 15;  Length 14;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ARRNEYYGSSFFDY 14
              ||||||||||||||
Db          1 ARRNEYYGSSFFDY 14


SEQ ID NO:66
AXR54312
ID   AXR54312 standard; peptide; 11 AA.
XX
AC   AXR54312;
XX
DT   26-NOV-2009  (first entry)
XX
DE   Mouse anti-RGMA monoclonal antibody VL CDR1 sequence, SEQ ID 66.
XX
KW   RGMA; Repulsive guidance molecule A; antibody production;
KW   antibody therapy; light chain variable region; monoclonal antibody;
KW   neurological disease; neuroprotective; therapeutic.
XX
OS   Mus sp.
XX
CC PN   WO2009106356-A1.
XX
CC PD   03-SEP-2009.
XX
CC PF   27-FEB-2009; 2009WO-EP001437.
XX
PR   29-FEB-2008; 2008US-0032707P.
PR   21-AUG-2008; 2008US-0090743P.
XX
CC PA   (ABBO ) ABBOTT GMBH&CO KG.
CC PA   (ABBO ) ABBOTT LAB.
XX
CC PI   Bardwell PD,  Barlow EH,  Hsieh C,  Leddy MR,  Mueller BK,  Schmidt M;
XX
DR   WPI; 2009-N22869/61.
XX
CC PT   New binding protein that dissociates from human repulsive guidance 
CC PT   molecule (RGM) A and binds to human RGM A, useful for treating a disorder
CC PT   associated with RGM A activity, e.g. Amyotrophic Lateral Sclerosis and 
CC PT   Brain Injury.
XX
CC PS   Claim 10; SEQ ID NO 66; 145pp; English.
XX
CC   The present invention relates to a novel binding protein (antibody) that:
CC   (a) dissociates from human repulsive guidance molecule A (RGMA); and (b) 
CC   binds to the human RGMA and neutralizes the neurite outgrowth inhibitory 
CC   activity of human RGMA as determined in a standard in vitro assay. The 
CC   invention further relates to: (1) an antibody construct comprising the 
CC   above binding protein and a linker polypeptide or an immunoglobulin 
CC   constant domain; (2) an antibody conjugate comprising the antibody 
CC   construct of (1) and an agent selected from an immunoadhesion molecule, 
CC   an imaging agent, a therapeutic agent, and a cytotoxic agent; (3) a 
CC   method for producing the protein capable of binding to RGM; (4) a 
CC   composition for the release of the binding protein comprising: (a) a 
CC   formulation, where the formulation comprises the above crystallized 
CC   product protein and an ingredient; and (b) a polymeric carrier; and (5) a
CC   method for treating a mammal comprising administering to the mammal the 
CC   composition of (4). The novel binding protein can be used for treating 
CC   neurological diseases e.g., Amyotrophic Lateral Sclerosis, Brachial 
CC   Plexus Injury, Brain Injury, traumatic brain injury, Cerebral Palsy, 
CC   Guillain Barre, Leukodystrophies, Multiple Sclerosis, Post Polio, Spina 
CC   Bifida, Spinal Cord Injury, Spinal Muscle Atrophy, Spinal Tumors, Stroke,
CC   Transverse Myelitits, dementia, senile dementia, mild cognitive 
CC   impairment, Alzheimer-related dementia, Huntington's chorea, tardive 
CC   dyskinesia, hyperkinesias, manias, Morbus Parkinson, steel-Richard 
CC   syndrome, Down's syndrome, myasthenia gravis, nerve trauma, vascular 
CC   amyloidosis, cerebral hemorrhage I with amyloidosis, brain inflammation, 
CC   acute confusion disorder and glaucoma. The present sequence is a mouse 
CC   anti-repulsive guidance molecule A (RGMA) monoclonal antibody light chain
CC   variable region (VL) complementarity determining region 1 (CDR1) 
CC   sequence, used in the method of the invention.
XX
SQ   Sequence 11 AA;

  Query Match             100.0%;  Score 55;  DB 15;  Length 11;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QASQDIDNYLA 11
              |||||||||||
Db          1 QASQDIDNYLA 11

SEQ ID NO:67
AXR54313
ID   AXR54313 standard; peptide; 7 AA.
XX
AC   AXR54313;
XX
DT   26-NOV-2009  (first entry)
XX
DE   Mouse anti-RGMA monoclonal antibody VL CDR2 sequence, SEQ ID 67.
XX
KW   RGMA; Repulsive guidance molecule A; antibody production;
KW   antibody therapy; light chain variable region; monoclonal antibody;
KW   neurological disease; neuroprotective; therapeutic.
XX
OS   Mus sp.
XX
CC PN   WO2009106356-A1.
XX
CC PD   03-SEP-2009.
XX
CC PF   27-FEB-2009; 2009WO-EP001437.
XX
PR   29-FEB-2008; 2008US-0032707P.
PR   21-AUG-2008; 2008US-0090743P.
XX
CC PA   (ABBO ) ABBOTT GMBH&CO KG.
CC PA   (ABBO ) ABBOTT LAB.
XX
CC PI   Bardwell PD,  Barlow EH,  Hsieh C,  Leddy MR,  Mueller BK,  Schmidt M;
XX
DR   WPI; 2009-N22869/61.
XX
CC PT   New binding protein that dissociates from human repulsive guidance 
CC PT   molecule (RGM) A and binds to human RGM A, useful for treating a disorder
CC PT   associated with RGM A activity, e.g. Amyotrophic Lateral Sclerosis and 
CC PT   Brain Injury.
XX
CC PS   Claim 10; SEQ ID NO 67; 145pp; English.
XX
CC   The present invention relates to a novel binding protein (antibody) that:
CC   (a) dissociates from human repulsive guidance molecule A (RGMA); and (b) 
CC   binds to the human RGMA and neutralizes the neurite outgrowth inhibitory 
CC   activity of human RGMA as determined in a standard in vitro assay. The 
CC   invention further relates to: (1) an antibody construct comprising the 
CC   above binding protein and a linker polypeptide or an immunoglobulin 
CC   constant domain; (2) an antibody conjugate comprising the antibody 
CC   construct of (1) and an agent selected from an immunoadhesion molecule, 
CC   an imaging agent, a therapeutic agent, and a cytotoxic agent; (3) a 
CC   method for producing the protein capable of binding to RGM; (4) a 
CC   composition for the release of the binding protein comprising: (a) a 
CC   formulation, where the formulation comprises the above crystallized 
CC   product protein and an ingredient; and (b) a polymeric carrier; and (5) a
CC   method for treating a mammal comprising administering to the mammal the 
CC   composition of (4). The novel binding protein can be used for treating 
CC   neurological diseases e.g., Amyotrophic Lateral Sclerosis, Brachial 
CC   Plexus Injury, Brain Injury, traumatic brain injury, Cerebral Palsy, 
CC   Guillain Barre, Leukodystrophies, Multiple Sclerosis, Post Polio, Spina 
CC   Bifida, Spinal Cord Injury, Spinal Muscle Atrophy, Spinal Tumors, Stroke,
CC   Transverse Myelitits, dementia, senile dementia, mild cognitive 
CC   impairment, Alzheimer-related dementia, Huntington's chorea, tardive 
CC   dyskinesia, hyperkinesias, manias, Morbus Parkinson, steel-Richard 
CC   syndrome, Down's syndrome, myasthenia gravis, nerve trauma, vascular 
CC   amyloidosis, cerebral hemorrhage I with amyloidosis, brain inflammation, 
CC   acute confusion disorder and glaucoma. The present sequence is a mouse 
CC   anti-repulsive guidance molecule A (RGMA) monoclonal antibody light chain
CC   variable region (VL) complementarity determining region 2 (CDR2) 
CC   sequence, used in the method of the invention.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 35;  DB 15;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GATNLAD 7
              |||||||
Db          1 GATNLAD 7

SEQ ID NO:68
AXR54314
ID   AXR54314 standard; peptide; 9 AA.
XX
AC   AXR54314;
XX
DT   26-NOV-2009  (first entry)
XX
DE   Mouse anti-RGMA monoclonal antibody VL CDR3 sequence, SEQ ID 68.
XX
KW   RGMA; Repulsive guidance molecule A; antibody production;
KW   antibody therapy; light chain variable region; monoclonal antibody;
KW   neurological disease; neuroprotective; therapeutic.
XX
OS   Mus sp.
XX
CC PN   WO2009106356-A1.
XX
CC PD   03-SEP-2009.
XX
CC PF   27-FEB-2009; 2009WO-EP001437.
XX
PR   29-FEB-2008; 2008US-0032707P.
PR   21-AUG-2008; 2008US-0090743P.
XX
CC PA   (ABBO ) ABBOTT GMBH&CO KG.
CC PA   (ABBO ) ABBOTT LAB.
XX
CC PI   Bardwell PD,  Barlow EH,  Hsieh C,  Leddy MR,  Mueller BK,  Schmidt M;
XX
DR   WPI; 2009-N22869/61.
XX
CC PT   New binding protein that dissociates from human repulsive guidance 
CC PT   molecule (RGM) A and binds to human RGM A, useful for treating a disorder
CC PT   associated with RGM A activity, e.g. Amyotrophic Lateral Sclerosis and 
CC PT   Brain Injury.
XX
CC PS   Claim 11; SEQ ID NO 68; 145pp; English.
XX
CC   The present invention relates to a novel binding protein (antibody) that:
CC   (a) dissociates from human repulsive guidance molecule A (RGMA); and (b) 
CC   binds to the human RGMA and neutralizes the neurite outgrowth inhibitory 
CC   activity of human RGMA as determined in a standard in vitro assay. The 
CC   invention further relates to: (1) an antibody construct comprising the 
CC   above binding protein and a linker polypeptide or an immunoglobulin 
CC   constant domain; (2) an antibody conjugate comprising the antibody 
CC   construct of (1) and an agent selected from an immunoadhesion molecule, 
CC   an imaging agent, a therapeutic agent, and a cytotoxic agent; (3) a 
CC   method for producing the protein capable of binding to RGM; (4) a 
CC   composition for the release of the binding protein comprising: (a) a 
CC   formulation, where the formulation comprises the above crystallized 
CC   product protein and an ingredient; and (b) a polymeric carrier; and (5) a
CC   method for treating a mammal comprising administering to the mammal the 
CC   composition of (4). The novel binding protein can be used for treating 
CC   neurological diseases e.g., Amyotrophic Lateral Sclerosis, Brachial 
CC   Plexus Injury, Brain Injury, traumatic brain injury, Cerebral Palsy, 
CC   Guillain Barre, Leukodystrophies, Multiple Sclerosis, Post Polio, Spina 
CC   Bifida, Spinal Cord Injury, Spinal Muscle Atrophy, Spinal Tumors, Stroke,
CC   Transverse Myelitits, dementia, senile dementia, mild cognitive 
CC   impairment, Alzheimer-related dementia, Huntington's chorea, tardive 
CC   dyskinesia, hyperkinesias, manias, Morbus Parkinson, steel-Richard 
CC   syndrome, Down's syndrome, myasthenia gravis, nerve trauma, vascular 
CC   amyloidosis, cerebral hemorrhage I with amyloidosis, brain inflammation, 
CC   acute confusion disorder and glaucoma. The present sequence is a mouse 
CC   anti-repulsive guidance molecule A (RGMA) monoclonal antibody light chain
CC   variable region (VL) complementarity determining region 3 (CDR3) 
CC   sequence, used in the method of the invention.
XX
SQ   Sequence 9 AA;

  Query Match             100.0%;  Score 50;  DB 15;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LQGYIPPRT 9
              |||||||||
Db          1 LQGYIPPRT 9

SEQ ID NO: 55
AXR54301
ID   AXR54301 standard; protein; 121 AA.
XX
AC   AXR54301;
XX
DT   26-NOV-2009  (first entry)
XX
DE   Mouse anti-RGMA monoclonal antibody VH sequence, SEQ ID 55.
XX
KW   RGMA; Repulsive guidance molecule A; antibody production;
KW   antibody therapy; heavy chain variable region; monoclonal antibody;
KW   neurological disease; neuroprotective; therapeutic.
XX
OS   Mus sp.
XX
CC PN   WO2009106356-A1.
XX
CC PD   03-SEP-2009.
XX
CC PF   27-FEB-2009; 2009WO-EP001437.
XX
PR   29-FEB-2008; 2008US-0032707P.
PR   21-AUG-2008; 2008US-0090743P.
XX
CC PA   (ABBO ) ABBOTT GMBH&CO KG.
CC PA   (ABBO ) ABBOTT LAB.
XX
CC PI   Bardwell PD,  Barlow EH,  Hsieh C,  Leddy MR,  Mueller BK,  Schmidt M;
XX
DR   WPI; 2009-N22869/61.
XX
CC PT   New binding protein that dissociates from human repulsive guidance 
CC PT   molecule (RGM) A and binds to human RGM A, useful for treating a disorder
CC PT   associated with RGM A activity, e.g. Amyotrophic Lateral Sclerosis and 
CC PT   Brain Injury.
XX
CC PS   Example 5; SEQ ID NO 55; 145pp; English.
XX
CC   The present invention relates to a novel binding protein (antibody) that:
CC   (a) dissociates from human repulsive guidance molecule A (RGMA); and (b) 
CC   binds to the human RGMA and neutralizes the neurite outgrowth inhibitory 
CC   activity of human RGMA as determined in a standard in vitro assay. The 
CC   invention further relates to: (1) an antibody construct comprising the 
CC   above binding protein and a linker polypeptide or an immunoglobulin 
CC   constant domain; (2) an antibody conjugate comprising the antibody 
CC   construct of (1) and an agent selected from an immunoadhesion molecule, 
CC   an imaging agent, a therapeutic agent, and a cytotoxic agent; (3) a 
CC   method for producing the protein capable of binding to RGM; (4) a 
CC   composition for the release of the binding protein comprising: (a) a 
CC   formulation, where the formulation comprises the above crystallized 
CC   product protein and an ingredient; and (b) a polymeric carrier; and (5) a
CC   method for treating a mammal comprising administering to the mammal the 
CC   composition of (4). The novel binding protein can be used for treating 
CC   neurological diseases e.g., Amyotrophic Lateral Sclerosis, Brachial 
CC   Plexus Injury, Brain Injury, traumatic brain injury, Cerebral Palsy, 
CC   Guillain Barre, Leukodystrophies, Multiple Sclerosis, Post Polio, Spina 
CC   Bifida, Spinal Cord Injury, Spinal Muscle Atrophy, Spinal Tumors, Stroke,
CC   Transverse Myelitits, dementia, senile dementia, mild cognitive 
CC   impairment, Alzheimer-related dementia, Huntington's chorea, tardive 
CC   dyskinesia, hyperkinesias, manias, Morbus Parkinson, steel-Richard 
CC   syndrome, Down's syndrome, myasthenia gravis, nerve trauma, vascular 
CC   amyloidosis, cerebral hemorrhage I with amyloidosis, brain inflammation, 
CC   acute confusion disorder and glaucoma. The present sequence is a mouse 
CC   anti-repulsive guidance molecule A (RGMA) monoclonal antibody heavy chain
CC   variable region (VH) sequence, used in the method of the invention.
XX
SQ   Sequence 121 AA;

  Query Match             100.0%;  Score 648;  DB 15;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLQQSGPELVKPGTSVKMSCKTSGYTFTSYVMHWVKQKPGQGLEWIGYIIPYNDNTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLQQSGPELVKPGTSVKMSCKTSGYTFTSYVMHWVKQKPGQGLEWIGYIIPYNDNTKY 60

Qy         61 NEKFKGKATLTSDKSSSTAYMELSSLTSEDSAVYYCARRNEYYGSSFFDYWGQGTTLTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGKATLTSDKSSSTAYMELSSLTSEDSAVYYCARRNEYYGSSFFDYWGQGTTLTVS 120

Qy        121 S 121
              |
Db        121 S 121

SEQ ID NO: 56
AXR54302
ID   AXR54302 standard; protein; 108 AA.
XX
AC   AXR54302;
XX
DT   26-NOV-2009  (first entry)
XX
DE   Mouse anti-RGMA monoclonal antibody VL sequence, SEQ ID 56.
XX
KW   RGMA; Repulsive guidance molecule A; antibody production;
KW   antibody therapy; light chain variable region; monoclonal antibody;
KW   neurological disease; neuroprotective; therapeutic.
XX
OS   Mus sp.
XX
CC PN   WO2009106356-A1.
XX
CC PD   03-SEP-2009.
XX
CC PF   27-FEB-2009; 2009WO-EP001437.
XX
PR   29-FEB-2008; 2008US-0032707P.
PR   21-AUG-2008; 2008US-0090743P.
XX
CC PA   (ABBO ) ABBOTT GMBH&CO KG.
CC PA   (ABBO ) ABBOTT LAB.
XX
CC PI   Bardwell PD,  Barlow EH,  Hsieh C,  Leddy MR,  Mueller BK,  Schmidt M;
XX
DR   WPI; 2009-N22869/61.
XX
CC PT   New binding protein that dissociates from human repulsive guidance 
CC PT   molecule (RGM) A and binds to human RGM A, useful for treating a disorder
CC PT   associated with RGM A activity, e.g. Amyotrophic Lateral Sclerosis and 
CC PT   Brain Injury.
XX
CC PS   Example 5; SEQ ID NO 56; 145pp; English.
XX
CC   The present invention relates to a novel binding protein (antibody) that:
CC   (a) dissociates from human repulsive guidance molecule A (RGMA); and (b) 
CC   binds to the human RGMA and neutralizes the neurite outgrowth inhibitory 
CC   activity of human RGMA as determined in a standard in vitro assay. The 
CC   invention further relates to: (1) an antibody construct comprising the 
CC   above binding protein and a linker polypeptide or an immunoglobulin 
CC   constant domain; (2) an antibody conjugate comprising the antibody 
CC   construct of (1) and an agent selected from an immunoadhesion molecule, 
CC   an imaging agent, a therapeutic agent, and a cytotoxic agent; (3) a 
CC   method for producing the protein capable of binding to RGM; (4) a 
CC   composition for the release of the binding protein comprising: (a) a 
CC   formulation, where the formulation comprises the above crystallized 
CC   product protein and an ingredient; and (b) a polymeric carrier; and (5) a
CC   method for treating a mammal comprising administering to the mammal the 
CC   composition of (4). The novel binding protein can be used for treating 
CC   neurological diseases e.g., Amyotrophic Lateral Sclerosis, Brachial 
CC   Plexus Injury, Brain Injury, traumatic brain injury, Cerebral Palsy, 
CC   Guillain Barre, Leukodystrophies, Multiple Sclerosis, Post Polio, Spina 
CC   Bifida, Spinal Cord Injury, Spinal Muscle Atrophy, Spinal Tumors, Stroke,
CC   Transverse Myelitits, dementia, senile dementia, mild cognitive 
CC   impairment, Alzheimer-related dementia, Huntington's chorea, tardive 
CC   dyskinesia, hyperkinesias, manias, Morbus Parkinson, steel-Richard 
CC   syndrome, Down's syndrome, myasthenia gravis, nerve trauma, vascular 
CC   amyloidosis, cerebral hemorrhage I with amyloidosis, brain inflammation, 
CC   acute confusion disorder and glaucoma. The present sequence is a mouse 
CC   anti-repulsive guidance molecule A (RGMA) monoclonal antibody light chain
CC   variable region (VL) sequence, used in the method of the invention.
XX
SQ   Sequence 108 AA;

  Query Match             100.0%;  Score 562;  DB 15;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPASLSASLEEIVTITCQASQDIDNYLAWYHQKPGKSPRLLIYGATNLADGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPASLSASLEEIVTITCQASQDIDNYLAWYHQKPGKSPRLLIYGATNLADGVPS 60

Qy         61 RFSGSRSGTQFSLKINRLQIEDLGIYYCLQGYIPPRTFGGGTKLELKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSRSGTQFSLKINRLQIEDLGIYYCLQGYIPPRTFGGGTKLELKR 108






Conclusion

7.	NO CLAIM IS ALLOWED.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO: 63

US-12-389-927-63
; Sequence 63, Application US/12389927
; Patent No. 8962803
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein and uses thereof
;  FILE REFERENCE: M/49229-PCT
;  CURRENT APPLICATION NUMBER: US/12/389,927
;  CURRENT FILING DATE: 2009-02-20
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 63
;  LENGTH: 5
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VH 8D1 CDR-H1
US-12-389-927-63

  Query Match             100.0%;  Score 28;  DB 5;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SYVMH 5
              |||||
Db          1 SYVMH 5

SEQ ID NO:64

US-12-389-927-64
; Sequence 64, Application US/12389927
; Patent No. 8962803
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein and uses thereof
;  FILE REFERENCE: M/49229-PCT
;  CURRENT APPLICATION NUMBER: US/12/389,927
;  CURRENT FILING DATE: 2009-02-20
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 64
;  LENGTH: 17
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VH 8D1 CDR-H2
US-12-389-927-64

  Query Match             100.0%;  Score 97;  DB 5;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 YIIPYNDNTKYNEKFKG 17
              |||||||||||||||||
Db          1 YIIPYNDNTKYNEKFKG 17

US-12-963-461-64
; Sequence 64, Application US/12963461
; Patent No. 9175075
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein for use in the treatment of
;  TITLE OF INVENTION:Retinal Nerve Fiber Layer degeneration
;  FILE REFERENCE: M/50237
;  CURRENT APPLICATION NUMBER: US/12/963,461
;  CURRENT FILING DATE: 2010-12-08
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 64
;  LENGTH: 17
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VH 8D1 CDR-H2
US-12-963-461-64

  Query Match             100.0%;  Score 97;  DB 6;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 YIIPYNDNTKYNEKFKG 17
              |||||||||||||||||
Db          1 YIIPYNDNTKYNEKFKG 17

US-14-591-445-64
; Sequence 64, Application US/14591445
; Patent No. 9605069
; GENERAL INFORMATION
;  APPLICANT: AbbVie Deutschland GmbH & Co. KG
;  APPLICANT:AbbVie Inc.
;  TITLE OF INVENTION: Antibodies against the RGM A
;  TITLE OF INVENTION:protein and uses thereof
;  FILE REFERENCE: 9316USD1
;  CURRENT APPLICATION NUMBER: US/14/591,445
;  CURRENT FILING DATE: 2015-01-07
;  PRIOR APPLICATION NUMBER: US 12/389,927
;  PRIOR FILING DATE: 2009-02-20
;  PRIOR APPLICATION NUMBER: US 61/090,743
;  PRIOR FILING DATE: 2008-08-21
;  PRIOR APPLICATION NUMBER: US 61/032,707
;  PRIOR FILING DATE: 2008-02-29
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 64
;  LENGTH: 17
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VH 8D1 CDR-H2
US-14-591-445-64

  Query Match             100.0%;  Score 97;  DB 7;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 YIIPYNDNTKYNEKFKG 17
              |||||||||||||||||
Db          1 YIIPYNDNTKYNEKFKG 17

US-11-507-050A-106
; Sequence 106, Application US/11507050A
; Patent No. 7612181
; GENERAL INFORMATION
;  APPLICANT: Abbott Laboratories, Inc.
;  APPLICANT:Wu, Chengbin
;  APPLICANT:Ghayur, Tariq
;  APPLICANT:Dixon, Richard W.
;  APPLICANT:Salfeld, Jochen G.
;  TITLE OF INVENTION: Dual Variable Domain Immunoglobulin and Uses Thereof
;  FILE REFERENCE: 7975.US.P1
;  CURRENT APPLICATION NUMBER: US/11/507,050A
;  CURRENT FILING DATE: 2006-08-18
;  PRIOR APPLICATION NUMBER: US 60/709,911
;  PRIOR FILING DATE: 2001-08-09
;  PRIOR APPLICATION NUMBER: US 60/732,892
;  PRIOR FILING DATE: 2005-11-02
;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 106
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Homo sapiens
;  FEATURE:
;  NAME/KEY: PEPTIDE
;  LOCATION: (1)..(121)
;  OTHER INFORMATION: Sequence of 10G11 VH region
US-11-507-050A-106

  Query Match             100.0%;  Score 97;  DB 3;  Length 121;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 YIIPYNDNTKYNEKFKG 17
              |||||||||||||||||
Db         50 YIIPYNDNTKYNEKFKG 66

SEQ ID NO: 65

US-12-389-927-65
; Sequence 65, Application US/12389927
; Patent No. 8962803
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein and uses thereof
;  FILE REFERENCE: M/49229-PCT
;  CURRENT APPLICATION NUMBER: US/12/389,927
;  CURRENT FILING DATE: 2009-02-20
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 65
;  LENGTH: 14
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VH 8D1 CDR-H3
US-12-389-927-65

  Query Match             100.0%;  Score 78;  DB 5;  Length 14;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ARRNEYYGSSFFDY 14
              ||||||||||||||
Db          1 ARRNEYYGSSFFDY 14

US-12-963-461-65
; Sequence 65, Application US/12963461
; Patent No. 9175075
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein for use in the treatment of
;  TITLE OF INVENTION:Retinal Nerve Fiber Layer degeneration
;  FILE REFERENCE: M/50237
;  CURRENT APPLICATION NUMBER: US/12/963,461
;  CURRENT FILING DATE: 2010-12-08
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 65
;  LENGTH: 14
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VH 8D1 CDR-H3
US-12-963-461-65

  Query Match             100.0%;  Score 78;  DB 6;  Length 14;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ARRNEYYGSSFFDY 14
              ||||||||||||||
Db          1 ARRNEYYGSSFFDY 14

US-14-591-445-65
; Sequence 65, Application US/14591445
; Patent No. 9605069
; GENERAL INFORMATION
;  APPLICANT: AbbVie Deutschland GmbH & Co. KG
;  APPLICANT:AbbVie Inc.
;  TITLE OF INVENTION: Antibodies against the RGM A
;  TITLE OF INVENTION:protein and uses thereof
;  FILE REFERENCE: 9316USD1
;  CURRENT APPLICATION NUMBER: US/14/591,445
;  CURRENT FILING DATE: 2015-01-07
;  PRIOR APPLICATION NUMBER: US 12/389,927
;  PRIOR FILING DATE: 2009-02-20
;  PRIOR APPLICATION NUMBER: US 61/090,743
;  PRIOR FILING DATE: 2008-08-21
;  PRIOR APPLICATION NUMBER: US 61/032,707
;  PRIOR FILING DATE: 2008-02-29
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 65
;  LENGTH: 14
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VH 8D1 CDR-H3
US-14-591-445-65

  Query Match             100.0%;  Score 78;  DB 7;  Length 14;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ARRNEYYGSSFFDY 14
              ||||||||||||||
Db          1 ARRNEYYGSSFFDY 14

US-11-507-050A-106
; Sequence 106, Application US/11507050A
; Patent No. 7612181
; GENERAL INFORMATION
;  APPLICANT: Abbott Laboratories, Inc.
;  APPLICANT:Wu, Chengbin
;  APPLICANT:Ghayur, Tariq
;  APPLICANT:Dixon, Richard W.
;  APPLICANT:Salfeld, Jochen G.
;  TITLE OF INVENTION: Dual Variable Domain Immunoglobulin and Uses Thereof
;  FILE REFERENCE: 7975.US.P1
;  CURRENT APPLICATION NUMBER: US/11/507,050A
;  CURRENT FILING DATE: 2006-08-18
;  PRIOR APPLICATION NUMBER: US 60/709,911
;  PRIOR FILING DATE: 2001-08-09
;  PRIOR APPLICATION NUMBER: US 60/732,892
;  PRIOR FILING DATE: 2005-11-02
;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 106
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Homo sapiens
;  FEATURE:
;  NAME/KEY: PEPTIDE
;  LOCATION: (1)..(121)
;  OTHER INFORMATION: Sequence of 10G11 VH region
US-11-507-050A-106

  Query Match             100.0%;  Score 78;  DB 3;  Length 121;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ARRNEYYGSSFFDY 14
              ||||||||||||||
Db         97 ARRNEYYGSSFFDY 110

SEQ ID NO:66
US-12-389-927-66
; Sequence 66, Application US/12389927
; Patent No. 8962803
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein and uses thereof
;  FILE REFERENCE: M/49229-PCT
;  CURRENT APPLICATION NUMBER: US/12/389,927
;  CURRENT FILING DATE: 2009-02-20
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 66
;  LENGTH: 11
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VL 8D1 CDR-L1
US-12-389-927-66

  Query Match             100.0%;  Score 55;  DB 5;  Length 11;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QASQDIDNYLA 11
              |||||||||||
Db          1 QASQDIDNYLA 11

US-12-963-461-66
; Sequence 66, Application US/12963461
; Patent No. 9175075
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein for use in the treatment of
;  TITLE OF INVENTION:Retinal Nerve Fiber Layer degeneration
;  FILE REFERENCE: M/50237
;  CURRENT APPLICATION NUMBER: US/12/963,461
;  CURRENT FILING DATE: 2010-12-08
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 66
;  LENGTH: 11
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VL 8D1 CDR-L1
US-12-963-461-66

  Query Match             100.0%;  Score 55;  DB 6;  Length 11;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QASQDIDNYLA 11
              |||||||||||
Db          1 QASQDIDNYLA 11

US-14-591-445-66
; Sequence 66, Application US/14591445
; Patent No. 9605069
; GENERAL INFORMATION
;  APPLICANT: AbbVie Deutschland GmbH & Co. KG
;  APPLICANT:AbbVie Inc.
;  TITLE OF INVENTION: Antibodies against the RGM A
;  TITLE OF INVENTION:protein and uses thereof
;  FILE REFERENCE: 9316USD1
;  CURRENT APPLICATION NUMBER: US/14/591,445
;  CURRENT FILING DATE: 2015-01-07
;  PRIOR APPLICATION NUMBER: US 12/389,927
;  PRIOR FILING DATE: 2009-02-20
;  PRIOR APPLICATION NUMBER: US 61/090,743
;  PRIOR FILING DATE: 2008-08-21
;  PRIOR APPLICATION NUMBER: US 61/032,707
;  PRIOR FILING DATE: 2008-02-29
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 66
;  LENGTH: 11
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VL 8D1 CDR-L1
US-14-591-445-66

  Query Match             100.0%;  Score 55;  DB 7;  Length 11;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QASQDIDNYLA 11
              |||||||||||
Db          1 QASQDIDNYLA 11

US-12-389-927-56
; Sequence 56, Application US/12389927
; Patent No. 8962803
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein and uses thereof
;  FILE REFERENCE: M/49229-PCT
;  CURRENT APPLICATION NUMBER: US/12/389,927
;  CURRENT FILING DATE: 2009-02-20
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 56
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VL 8D1
US-12-389-927-56

  Query Match             100.0%;  Score 55;  DB 5;  Length 108;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QASQDIDNYLA 11
              |||||||||||
Db         24 QASQDIDNYLA 34

US-12-963-461-56
; Sequence 56, Application US/12963461
; Patent No. 9175075
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein for use in the treatment of
;  TITLE OF INVENTION:Retinal Nerve Fiber Layer degeneration
;  FILE REFERENCE: M/50237
;  CURRENT APPLICATION NUMBER: US/12/963,461
;  CURRENT FILING DATE: 2010-12-08
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 56
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VL 8D1
US-12-963-461-56

  Query Match             100.0%;  Score 55;  DB 6;  Length 108;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QASQDIDNYLA 11
              |||||||||||
Db         24 QASQDIDNYLA 34

US-14-591-445-56
; Sequence 56, Application US/14591445
; Patent No. 9605069
; GENERAL INFORMATION
;  APPLICANT: AbbVie Deutschland GmbH & Co. KG
;  APPLICANT:AbbVie Inc.
;  TITLE OF INVENTION: Antibodies against the RGM A
;  TITLE OF INVENTION:protein and uses thereof
;  FILE REFERENCE: 9316USD1
;  CURRENT APPLICATION NUMBER: US/14/591,445
;  CURRENT FILING DATE: 2015-01-07
;  PRIOR APPLICATION NUMBER: US 12/389,927
;  PRIOR FILING DATE: 2009-02-20
;  PRIOR APPLICATION NUMBER: US 61/090,743
;  PRIOR FILING DATE: 2008-08-21
;  PRIOR APPLICATION NUMBER: US 61/032,707
;  PRIOR FILING DATE: 2008-02-29
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 56
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VL 8D1
US-14-591-445-56

  Query Match             100.0%;  Score 55;  DB 7;  Length 108;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QASQDIDNYLA 11
              |||||||||||
Db         24 QASQDIDNYLA 34

SEQ ID NO:67
US-12-389-927-67
; Sequence 67, Application US/12389927
; Patent No. 8962803
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein and uses thereof
;  FILE REFERENCE: M/49229-PCT
;  CURRENT APPLICATION NUMBER: US/12/389,927
;  CURRENT FILING DATE: 2009-02-20
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 67
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VL 8D1 CDR-L2
US-12-389-927-67

  Query Match             100.0%;  Score 35;  DB 5;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GATNLAD 7
              |||||||
Db          1 GATNLAD 7

SEQ ID NO:68

US-12-389-927-68
; Sequence 68, Application US/12389927
; Patent No. 8962803
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein and uses thereof
;  FILE REFERENCE: M/49229-PCT
;  CURRENT APPLICATION NUMBER: US/12/389,927
;  CURRENT FILING DATE: 2009-02-20
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 68
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VL 8D1 CDR-L3
US-12-389-927-68

  Query Match             100.0%;  Score 50;  DB 5;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LQGYIPPRT 9
              |||||||||
Db          1 LQGYIPPRT 9

US-12-963-461-68
; Sequence 68, Application US/12963461
; Patent No. 9175075
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein for use in the treatment of
;  TITLE OF INVENTION:Retinal Nerve Fiber Layer degeneration
;  FILE REFERENCE: M/50237
;  CURRENT APPLICATION NUMBER: US/12/963,461
;  CURRENT FILING DATE: 2010-12-08
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 68
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VL 8D1 CDR-L3
US-12-963-461-68

  Query Match             100.0%;  Score 50;  DB 6;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LQGYIPPRT 9
              |||||||||
Db          1 LQGYIPPRT 9

US-14-591-445-68
; Sequence 68, Application US/14591445
; Patent No. 9605069
; GENERAL INFORMATION
;  APPLICANT: AbbVie Deutschland GmbH & Co. KG
;  APPLICANT:AbbVie Inc.
;  TITLE OF INVENTION: Antibodies against the RGM A
;  TITLE OF INVENTION:protein and uses thereof
;  FILE REFERENCE: 9316USD1
;  CURRENT APPLICATION NUMBER: US/14/591,445
;  CURRENT FILING DATE: 2015-01-07
;  PRIOR APPLICATION NUMBER: US 12/389,927
;  PRIOR FILING DATE: 2009-02-20
;  PRIOR APPLICATION NUMBER: US 61/090,743
;  PRIOR FILING DATE: 2008-08-21
;  PRIOR APPLICATION NUMBER: US 61/032,707
;  PRIOR FILING DATE: 2008-02-29
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 68
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VL 8D1 CDR-L3
US-14-591-445-68

  Query Match             100.0%;  Score 50;  DB 7;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LQGYIPPRT 9
              |||||||||
Db          1 LQGYIPPRT 9

US-12-389-927-56
; Sequence 56, Application US/12389927
; Patent No. 8962803
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein and uses thereof
;  FILE REFERENCE: M/49229-PCT
;  CURRENT APPLICATION NUMBER: US/12/389,927
;  CURRENT FILING DATE: 2009-02-20
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 56
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VL 8D1
US-12-389-927-56

  Query Match             100.0%;  Score 50;  DB 5;  Length 108;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LQGYIPPRT 9
              |||||||||
Db         89 LQGYIPPRT 97

US-12-963-461-56
; Sequence 56, Application US/12963461
; Patent No. 9175075
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein for use in the treatment of
;  TITLE OF INVENTION:Retinal Nerve Fiber Layer degeneration
;  FILE REFERENCE: M/50237
;  CURRENT APPLICATION NUMBER: US/12/963,461
;  CURRENT FILING DATE: 2010-12-08
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 56
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VL 8D1
US-12-963-461-56

  Query Match             100.0%;  Score 50;  DB 6;  Length 108;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LQGYIPPRT 9
              |||||||||
Db         89 LQGYIPPRT 97

US-14-591-445-56
; Sequence 56, Application US/14591445
; Patent No. 9605069
; GENERAL INFORMATION
;  APPLICANT: AbbVie Deutschland GmbH & Co. KG
;  APPLICANT:AbbVie Inc.
;  TITLE OF INVENTION: Antibodies against the RGM A
;  TITLE OF INVENTION:protein and uses thereof
;  FILE REFERENCE: 9316USD1
;  CURRENT APPLICATION NUMBER: US/14/591,445
;  CURRENT FILING DATE: 2015-01-07
;  PRIOR APPLICATION NUMBER: US 12/389,927
;  PRIOR FILING DATE: 2009-02-20
;  PRIOR APPLICATION NUMBER: US 61/090,743
;  PRIOR FILING DATE: 2008-08-21
;  PRIOR APPLICATION NUMBER: US 61/032,707
;  PRIOR FILING DATE: 2008-02-29
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 56
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VL 8D1
US-14-591-445-56

  Query Match             100.0%;  Score 50;  DB 7;  Length 108;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LQGYIPPRT 9
              |||||||||
Db         89 LQGYIPPRT 97

SEQ ID NO: 55
US-12-389-927-55
; Sequence 55, Application US/12389927
; Patent No. 8962803
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein and uses thereof
;  FILE REFERENCE: M/49229-PCT
;  CURRENT APPLICATION NUMBER: US/12/389,927
;  CURRENT FILING DATE: 2009-02-20
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 55
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VH 8D1
US-12-389-927-55

  Query Match             100.0%;  Score 648;  DB 5;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLQQSGPELVKPGTSVKMSCKTSGYTFTSYVMHWVKQKPGQGLEWIGYIIPYNDNTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLQQSGPELVKPGTSVKMSCKTSGYTFTSYVMHWVKQKPGQGLEWIGYIIPYNDNTKY 60

Qy         61 NEKFKGKATLTSDKSSSTAYMELSSLTSEDSAVYYCARRNEYYGSSFFDYWGQGTTLTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGKATLTSDKSSSTAYMELSSLTSEDSAVYYCARRNEYYGSSFFDYWGQGTTLTVS 120

Qy        121 S 121
              |
Db        121 S 121

US-12-963-461-55
; Sequence 55, Application US/12963461
; Patent No. 9175075
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein for use in the treatment of
;  TITLE OF INVENTION:Retinal Nerve Fiber Layer degeneration
;  FILE REFERENCE: M/50237
;  CURRENT APPLICATION NUMBER: US/12/963,461
;  CURRENT FILING DATE: 2010-12-08
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 55
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VH 8D1
US-12-963-461-55

  Query Match             100.0%;  Score 648;  DB 6;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLQQSGPELVKPGTSVKMSCKTSGYTFTSYVMHWVKQKPGQGLEWIGYIIPYNDNTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLQQSGPELVKPGTSVKMSCKTSGYTFTSYVMHWVKQKPGQGLEWIGYIIPYNDNTKY 60

Qy         61 NEKFKGKATLTSDKSSSTAYMELSSLTSEDSAVYYCARRNEYYGSSFFDYWGQGTTLTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGKATLTSDKSSSTAYMELSSLTSEDSAVYYCARRNEYYGSSFFDYWGQGTTLTVS 120

Qy        121 S 121
              |
Db        121 S 121

US-14-591-445-55
; Sequence 55, Application US/14591445
; Patent No. 9605069
; GENERAL INFORMATION
;  APPLICANT: AbbVie Deutschland GmbH & Co. KG
;  APPLICANT:AbbVie Inc.
;  TITLE OF INVENTION: Antibodies against the RGM A
;  TITLE OF INVENTION:protein and uses thereof
;  FILE REFERENCE: 9316USD1
;  CURRENT APPLICATION NUMBER: US/14/591,445
;  CURRENT FILING DATE: 2015-01-07
;  PRIOR APPLICATION NUMBER: US 12/389,927
;  PRIOR FILING DATE: 2009-02-20
;  PRIOR APPLICATION NUMBER: US 61/090,743
;  PRIOR FILING DATE: 2008-08-21
;  PRIOR APPLICATION NUMBER: US 61/032,707
;  PRIOR FILING DATE: 2008-02-29
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 55
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VH 8D1
US-14-591-445-55

  Query Match             100.0%;  Score 648;  DB 7;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLQQSGPELVKPGTSVKMSCKTSGYTFTSYVMHWVKQKPGQGLEWIGYIIPYNDNTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLQQSGPELVKPGTSVKMSCKTSGYTFTSYVMHWVKQKPGQGLEWIGYIIPYNDNTKY 60

Qy         61 NEKFKGKATLTSDKSSSTAYMELSSLTSEDSAVYYCARRNEYYGSSFFDYWGQGTTLTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGKATLTSDKSSSTAYMELSSLTSEDSAVYYCARRNEYYGSSFFDYWGQGTTLTVS 120

Qy        121 S 121
              |
Db        121 S 121

US-11-507-050A-105
; Sequence 105, Application US/11507050A
; Patent No. 7612181
; GENERAL INFORMATION
;  APPLICANT: Abbott Laboratories, Inc.
;  APPLICANT:Wu, Chengbin
;  APPLICANT:Ghayur, Tariq
;  APPLICANT:Dixon, Richard W.
;  APPLICANT:Salfeld, Jochen G.
;  TITLE OF INVENTION: Dual Variable Domain Immunoglobulin and Uses Thereof
;  FILE REFERENCE: 7975.US.P1
;  CURRENT APPLICATION NUMBER: US/11/507,050A
;  CURRENT FILING DATE: 2006-08-18
;  PRIOR APPLICATION NUMBER: US 60/709,911
;  PRIOR FILING DATE: 2001-08-09
;  PRIOR APPLICATION NUMBER: US 60/732,892
;  PRIOR FILING DATE: 2005-11-02
;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 105
;  LENGTH: 249
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: antibody VH region
;  FEATURE:
;  NAME/KEY: PEPTIDE
;  LOCATION: (1)..(243)
;  OTHER INFORMATION: Sequence of mIL-1a/b DVD-Ig heavy variable region
US-11-507-050A-105

  Query Match             100.0%;  Score 648;  DB 3;  Length 249;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLQQSGPELVKPGTSVKMSCKTSGYTFTSYVMHWVKQKPGQGLEWIGYIIPYNDNTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLQQSGPELVKPGTSVKMSCKTSGYTFTSYVMHWVKQKPGQGLEWIGYIIPYNDNTKY 60

Qy         61 NEKFKGKATLTSDKSSSTAYMELSSLTSEDSAVYYCARRNEYYGSSFFDYWGQGTTLTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGKATLTSDKSSSTAYMELSSLTSEDSAVYYCARRNEYYGSSFFDYWGQGTTLTVS 120

Qy        121 S 121
              |
Db        121 S 121

SEQ ID NO: 56
US-12-963-461-56
; Sequence 56, Application US/12963461
; Patent No. 9175075
; GENERAL INFORMATION
;  APPLICANT: Abbott GmbH & Co. KG
;  TITLE OF INVENTION: Antibodies against the RGM A protein for use in the treatment of
;  TITLE OF INVENTION:Retinal Nerve Fiber Layer degeneration
;  FILE REFERENCE: M/50237
;  CURRENT APPLICATION NUMBER: US/12/963,461
;  CURRENT FILING DATE: 2010-12-08
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 56
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VL 8D1
US-12-963-461-56

  Query Match             100.0%;  Score 562;  DB 6;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPASLSASLEEIVTITCQASQDIDNYLAWYHQKPGKSPRLLIYGATNLADGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPASLSASLEEIVTITCQASQDIDNYLAWYHQKPGKSPRLLIYGATNLADGVPS 60

Qy         61 RFSGSRSGTQFSLKINRLQIEDLGIYYCLQGYIPPRTFGGGTKLELKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSRSGTQFSLKINRLQIEDLGIYYCLQGYIPPRTFGGGTKLELKR 108
US-14-591-445-56

; Sequence 56, Application US/14591445
; Patent No. 9605069
; GENERAL INFORMATION
;  APPLICANT: AbbVie Deutschland GmbH & Co. KG
;  APPLICANT:AbbVie Inc.
;  TITLE OF INVENTION: Antibodies against the RGM A
;  TITLE OF INVENTION:protein and uses thereof
;  FILE REFERENCE: 9316USD1
;  CURRENT APPLICATION NUMBER: US/14/591,445
;  CURRENT FILING DATE: 2015-01-07
;  PRIOR APPLICATION NUMBER: US 12/389,927
;  PRIOR FILING DATE: 2009-02-20
;  PRIOR APPLICATION NUMBER: US 61/090,743
;  PRIOR FILING DATE: 2008-08-21
;  PRIOR APPLICATION NUMBER: US 61/032,707
;  PRIOR FILING DATE: 2008-02-29
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 56
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: VL 8D1
US-14-591-445-56

  Query Match             100.0%;  Score 562;  DB 7;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPASLSASLEEIVTITCQASQDIDNYLAWYHQKPGKSPRLLIYGATNLADGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPASLSASLEEIVTITCQASQDIDNYLAWYHQKPGKSPRLLIYGATNLADGVPS 60

Qy         61 RFSGSRSGTQFSLKINRLQIEDLGIYYCLQGYIPPRTFGGGTKLELKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSRSGTQFSLKINRLQIEDLGIYYCLQGYIPPRTFGGGTKLELKR 108

9.	Any inquiry of a general nature or relating to the status of this general application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Papers relating to this application may be submitted to Technology Center 1600, Group 1649 by facsimile transmission.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15, 1989).  Should applicant wish to FAX a response, the current FAX number for Group 1600 is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571) 272-4521.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached at (571) 272-0911.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Chang-Yu Wang
August 13, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649